Exhibit 10.3
Form of Restricted Stock Award Notice under the National Fuel Gas Company 1997
Award and Option Plan
[Date]
[Name]
[Address]
[Address]
Dear [Name]:
     I am pleased to inform you that the Compensation Committee (the
“Committee”) of the Board of Directors of National Fuel Gas Company (“NFG”)
awarded to you (the “Grantee”), on [date] [number] shares of NFG Common Stock
(“Common Stock”) subject to the restrictions set out herein (“Restricted
Stock”). This award is made subject to (i) the terms of the National Fuel Gas
Company 1997 Award and Option Plan, as amended (the “Plan”), and the
Administrative Rules concerning the Plan that have been adopted by the Committee
(the “Rules”), both of which are fully incorporated herein by reference, and
(ii) the terms and conditions of this letter agreement.
     The Restricted Stock will be issued in the Grantee’s name but the
Restricted Stock certificate(s) will be held by NFG for the account of the
Grantee, together with such stock powers that the Grantee shall execute in favor
of NFG, until such time as the restrictions shall lapse. Grantee hereby agrees
to execute such stock powers in favor of NFG (and any other documents that NFG
may reasonably require in connection with the Restricted Stock) as a condition
to receiving the Restricted Stock.
     RESTRICTIONS
     The Restricted Stock shall be subject to vesting restrictions as follows:
     The Restricted Stock is subject to forfeiture, except to the extent vesting
restrictions lapse as provided herein, until [one year after date of grant] with
respect to [one third of] shares; until [two years after date of grant] with
respect to an additional [one third of] shares; and until [three years after
date of grant] with respect to the final [one third of] shares. The Grantee will
forfeit to NFG the Restricted Stock if his employment with NFG and its
subsidiaries shall terminate for any reason (including for Cause or a voluntary
resignation at any age including retirement) prior to the expiration

 



--------------------------------------------------------------------------------



 



[Name]
Page 2
[Date]
of vesting restrictions on such stock, unless such termination is on account of
the Grantee’s death or “Disability” as defined in this section. For purposes of
this letter agreement, a Grantee’s Disability occurs when and if, as a result of
disease, injury or mental disorder, the Grantee is incapable of engaging in
regular employment or occupation with NFG, and if and so long as the Social
Security Administration has determined that the Grantee is disabled. However,
the Grantee will not be considered disabled if the disability (i) was
contracted, suffered or incurred by reason of being or having been engaged in
any criminal or illegal activity, (ii) resulted from the Grantee’s habitual
drunkenness or narcotic or drug addiction, (iii) resulted from an intentionally
self-inflicted injury, or (iv) resulted from service in the armed forces for
which a military allowance or pension is paid. In the event of the Grantee’s
death or Disability, all restrictions shall lapse on the date of death or
Disability. Until and to the extent the Restricted Stock has vested, it may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution.
     Notwithstanding the above provisions, the Committee, in its sole
discretion, may at any time or from time to time relax or remove any vesting or
other restrictions on the Restricted Stock in accordance with the terms of the
Plan.
     In the event of a Change in Control of NFG or Change in Ownership of NFG,
as defined in the Plan, the provisions of Section 23 of the Plan shall control.
     ADJUSTMENT
     In the event that, as a result of a stock dividend, stock split,
recapitalization, combination of shares or other adjustment in the capital stock
of NFG or otherwise, or as a result of a merger, consolidation or other
reorganization, the Common Stock shall be increased, reduced or otherwise
changed, and by virtue of such change the Grantee shall, in his capacity as the
owner of Restricted Stock, be entitled to new or additional or different shares
of stock or securities (other than rights or warrants to purchase securities)
(“Adjustment Shares”), the certificates representing the Adjustment Shares,
together with a stock power executed by the Grantee in favor of NFG, shall also
be delivered to and held by NFG. Any Adjustment Shares shall be Restricted Stock
for all purposes of this Agreement, subject to the same restrictions as were
applicable to the Restricted Stock to which they relate.
     RIGHTS AND WARRANTS
     If the Grantee shall receive rights or warrants in respect of any
Restricted Stock or any Adjustment Shares, such rights or warrants may be held,
exercised, sold or otherwise disposed of by the Grantee, and any shares or other
securities acquired by the Grantee as a result of the exercise of such rights or
warrants likewise may be held, sold or otherwise disposed of by the Grantee free
and clear of any restrictions.

 



--------------------------------------------------------------------------------



 



[Name]
Page 3
[Date]
     MISCELLANEOUS
     Except for the restrictions contained in this letter agreement, the Rules
and the Plan, the Grantee shall have all the rights of a shareholder, including
the right to vote and receive cash dividends as and when paid.
     The Grantee, by accepting this award, represents to NFG that he is
acquiring the shares of Restricted Stock for investment and not with a view to
distribution, and the Grantee will not sell or otherwise dispose of such shares
unless such shares are registered under applicable federal and state securities
laws or the Grantee furnishes NFG an opinion of counsel, satisfactory to NFG, to
the effect that such sale or disposition is exempt from the registration
requirements of such laws.
     Certificates representing shares of Restricted Stock may bear a legend
reflecting the provisions of this letter agreement.
     This letter agreement shall be binding upon and inure to the benefit of NFG
and the Grantee and their respective successors and legal representatives.
     Nothing in this letter agreement gives Grantee any right to continue in the
employment of NFG or its subsidiaries.
     This letter agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified, amended,
renewed or terminated, nor may any term or condition or breach of any term or
condition be waived, except by a writing signed by the person or persons sought
to be bound by such modification, amendment, renewal termination or waiver. Any
waiver of any term or condition or breach thereof shall not be a waiver of any
other term or condition or of the same term or condition for the future or of
any subsequent breach.
     This letter agreement shall be governed, construed and enforced in
accordance with the Plan and the laws of the State of New York.
     In the event of the invalidity of any part or provision of this letter
agreement, such invalidity shall not affect the enforceability of any other part
or provision hereof.

 



--------------------------------------------------------------------------------



 



[Name]
Page 4
[Date]
     If the foregoing is acceptable to you, kindly acknowledge your acceptance
by signing both copies of this letter and returning one to [Secretary of
Company].

            Very truly yours,


NATIONAL FUEL GAS COMPANY
      By:           [Name]        [Title]     

ACCEPTED AND AGREED TO
this ___ day of _____________, ____.
__________________________________
Grantee

 